Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see p. 7-9, filed 12 October 2021, with respect to the rejection(s) of claims 1, 14, and 20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al. (U.S. Patent 6,373,489 B1; 'LU'). Please see the Office action below for further explanation regarding the rationale for the rejection of the newly amended independent claims.
Claim Interpretation
Regarding the subject matter eligibility of independent claim 20 which recites “one or more computer-readable storage media …” the instant specification discloses “Computer-readable storage media may refer to media and/or devices that enable persistent and/or non-transitory storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Thus, computer-readable storage media refers to non-signal bearing media. The computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data” (¶ [0079]). The Examiner, based on the cited paragraph of the written specification, is interpreting claim 20 to exclude ineligible carrier waves and signals per se. Thus, claim 20 is eligible with regard to 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, 4-5, 7-14, 16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. PG-PUB 2018/0286126, 'SCHWARZ') in view of Kim et al. (U.S. PG-PUB 2014/0285522; 'KIM') and Lu et al. (U.S. Patent 6,373,489 B1; 'LU').
Regarding claim 1, SCHWARZ discloses a computer-implemented method comprising: 

    PNG
    media_image1.png
    594
    1126
    media_image1.png
    Greyscale

receiving user input to (SCHWARZ; FIG. 2; ¶ 0045; “… user interface element(s) [are] displayed with a corresponding virtual object in an object-locked manner. … the UI elements 76 may be displayed in an object-locked manner with the holographic motorcycle 244 [‘an object’]. … as the user 200 moves the motorcycle 244 within room 210, the UI elements 76 … follow the motorcycle as if attached to the motorcycle.” ¶ 0047; “Upon selecting a UI element 76, the user 200 may provide user manipulation input via the HMD device 18 that manipulates the holographic motorcycle 244. … the user may gaze at a UI element to select it, and then use … gestures to manipulate the displayed object according to the interface element. … the user may position, orient and scale the motorcycle 244 via the user's head gaze direction … by altering his head gaze direction the user 200 may move the motorcycle 244 around the room 210. A distance between the motorcycle 244 and the HMD device 18 may be controlled by user voice commands … [For] scaling the motorcycle 244, the user 200 may select the scale UI element 76, and then use a reverse-pinch finger gesture to uniformly increase the size of the motorcycle.”) in a physical environment (SCHWARZ; FIG. 2; ¶ 0043; “… user 200 [is] wearing HMD device 18 and [is] standing in the real world physical environment of a room 210 [which] includes a number of physical objects and surfaces …”); 

    PNG
    media_image2.png
    387
    453
    media_image2.png
    Greyscale

identifying a geometric shape that approximates the object based at least in part on dimensions of the object (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object may be displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400. … a user may manipulate the holographic motorcycle 244 by interacting with the virtual bounding box 400.”).



SCHWARZ does not explicitly disclose ASSESSING a fit of an object in a physical environment, which KIM discloses (KIM; ¶ 0061-62; “The user is provided, via mobile device 105, with a presentation of an augmented real-world setting including product A 320. … The augmented real-world setting may depict how product A 320 may … fit within the real-world setting 400 if the user ultimately purchases the product. Based on determined supporting planes, from the fitted planes used to determine the geometry of the physical environment, objects may be placed in appropriate locations within the real-world setting 400, e.g., on a wall, a counter …, the floor, etc. When the user … places the product within the real-world setting 400, the mobile device 105 … scales the product dimensions to fit the real-world setting 400 based on the performed analysis … of the various other objects within the real-world setting 400. … mobile device 105 … considers the physical dimensions of the chair 440, cabinets 410, backsplash 430, and countertop 420 in order to appropriately scale product A 420 for placement within the physical environment 400.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the computer-implemented method of SCHWARZ with the assessing a fit of an object in a physical environment of KIM. The motivation for this modification KIM; ¶ [0003]).
SCHWARZ-KIM do not explicitly disclose displaying the geometric shape without the object to approximate the object within a view of the physical environment, which LU discloses (LU; Col. 25, Lines 14-21; “As more topology and visual quality is sacrificed, by … rendering only boundary defined surfaces 274, convex hulls 276, … or bounding boxes 280, better performance is achieved. … trade-offs give users options according to their need and priorities. … one can choose lower quality when the camera is moving and higher quality when camera stops.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the computer-implemented method and the computing device of SCHWARZ-KIM with the displaying the geometric shape without the object to approximate the object within a view of the physical environment of LU. The motivation for this modification could have been to implement a rendering system that effectively trades off rendering quality with processing cost. Specifically, if an object is close in a scene and moving slowly or not at all, it may be rendered with higher quality, since it will be noticeable to the viewer. Alternatively, if the object is far into the background of the scene, small in size, and/or moving quickly, it is likely that the object is not as noticeable and may be rendered as a bounding box that approximates that overall shape of the object. This simplification of the rendering saves processing resources and speeds up the scene rendering.
After reciting the preamble, independent claim 14 recites essentially the same limitations as independent claim 1; therefore, the same motivations to combine the references will be maintained.
Regarding claim 14, SCHWARZ-KIM-LU disclose a computing device comprising: 
a display device; a camera to capture a view of a physical environment (SCHWARZ; FIG. 1; ¶ 0041; “The … display device 82 may include a camera 92 for capturing image data 26 of the physical environment 32 and a display system 94 for presenting visual content …”); and 
at least a memory and a processor to perform operations (SCHWARZ; FIG. 1; ¶ 0040; “As with computing device 10, computing device 80 may include UI element layout program 12 that [is] stored in mass storage 86. The UI element layout program 12 may be loaded into memory 88 and executed by a processor 90 to perform … the methods and processes … via display device 82.”) … ([See the rationale for the rejection of these corresponding limitations in the rejection of claim 1 above.]).
After reciting the preamble, independent claim 20 recites exactly the same limitations as independent claim 1; therefore, the same motivations to combine the references will be maintained.
Regarding claim 20, SCHWARZ-KIM-LU disclose one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations (SCHWARZ; FIG. 18; ¶ 0099; “… storage device 812 includes … physical devices configured to hold instructions executable by the logic processors to implement the methods and processes described herein.” ¶ 0100; “… storage device 812 may include physical devices that are removable and/or built-in. … storage device 812 may include optical memory …, semiconductor memory …, and/or magnetic memory …, or other mass storage device technology.”) … ([See the rationale for the rejection of these corresponding limitations in the rejection of claim 1 above.]).
Regarding claim 4 and claim 16, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1 and the computing device as described in claim 14, wherein the geometric shape comprises a three-dimensional geometric shape (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object may be displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400. … a user may manipulate the holographic motorcycle 244 by interacting with the virtual bounding box 400.”).
Regarding claim 5, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1, wherein the geometric shape comprises (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object may be displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400.”).
Regarding claim 7 and claim 17, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1 and the computing device as described in claim 14, wherein the geometric shape approximates an entire outer border of the object (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object [is] displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400.”).

    PNG
    media_image3.png
    706
    401
    media_image3.png
    Greyscale
                             
    PNG
    media_image4.png
    529
    338
    media_image4.png
    Greyscale

Regarding claim 8, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1, further comprising displaying a user interface that includes a representation of the object and at least one additional object, and wherein the user input comprises input to select the representation of the object included in the user interface (KIM; FIG. 3; ¶ 0055; “Mobile device 105 may include a display 280 … to output a graphical interface to a user. The mobile device 105 … includes an input 330 operable for interaction with the mobile device 105 by the user. … As part of the user's online … shopping experience, the mobile device 105 may present a number of products to the user. … the mobile device 105 presents, via display 280, three products to the user: product 1 320 [‘a representation of the object’], product 2 322, and product 3 324 [‘representation of … at least one additional object’]. … the user may have come across these products by virtue of accessing an online store from the mobile device 105 via the Internet. … the user may select a product, via input 330, for purposes of augmenting a real-world setting with the selected product. The mobile device 105 may then present the user with the augmented real-world setting including the selected product within the user's real-world setting …”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the computer-implemented method as described in claim 1 of SCHWARZ-KIM-LU with the displaying a user interface that includes a representation of the object and at least one additional object and the disclosure that the user input comprises input to select the representation of the object included in the user interface of KIM. The motivation for this modification could have been to enable a user to select amongst a listing of options which particular 

    PNG
    media_image5.png
    630
    787
    media_image5.png
    Greyscale
                      
    PNG
    media_image6.png
    318
    369
    media_image6.png
    Greyscale

Regarding claim 9 and claim 18, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1 and the computing device as described in claim 14, wherein the view of the physical environment comprises a live stream of the physical environment (KIM; ¶ 0058; “FIG. 4A illustrates capturing … images of a real-world setting 400 with a mobile device 105 … A user may point the mobile device 105 at the real-world setting 400 and in the relative area where the user wishes to see product displayed within the real-world setting 400. Mobile device 105 may capture … images of the real-world setting 400 via an onboard camera … mobile device 105 may continuously capture a plurality of images of the real-world setting 400 such that the mobile device 105 can display real-time video of the real-world setting 400 [‘live stream of the physical environment’]”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the computer-implemented method as described in claim 1 and the computing device as described in claim 14 of SCHWARZ-KIM-LU with the disclosure that the view of the physical environment comprises a live stream of the physical environment of KIM. The motivation for this modification could have been to implement a system in which a user may visualize how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment (KIM; ¶ [0003]).
Regarding claim 10, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 9, wherein the live stream of the physical environment is captured using a camera of a computing device (SCHWARZ; FIG. 1; ¶ 0041; “The … display device 82 may include a camera 92 for capturing image data 26 of the physical environment 32 and a display system 94 for presenting visual content to a second viewer 96.”) (KIM; ¶ 0058) that displays the geometric shape to approximate the object (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object [is] displayed within a virtual bounding box or other virtual container. … holographic motorcycle 244 is displayed within virtual bounding box 400. … a user … manipulates the holographic motorcycle 244 by interacting with … virtual bounding box 400.”).
Regarding claim 11 and claim 19, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 10 and the computing device as described in claim 18, further comprising: 
receiving user input to move the geometric shape to a new location (SCHWARZ; FIGS. 2-3; ¶ 0044; “… the HMD device 18 may display virtual content along with … user interface elements 76 that a user may select … to interact with the virtual content. … HMD device 18 displays virtual content in the form of a holographic motorcycle 244 and 4 virtual user interface elements 76. … the user interface elements 76 take the form of a move control, rotate control, scale control …”) within the live stream of the physical environment (KIM; ¶ 0058); and 
displaying the geometric shape to approximate the object at the new location within the live steam of the physical environment (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object may be displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400. … a user may manipulate the holographic motorcycle 244 by interacting with the virtual bounding box 400.”).
Regarding claim 12, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 11, further comprising adjusting a size of the geometric shape (SCHWARZ; FIGS. 2-3; ¶ 0044; “… the HMD device 18 may display virtual content along with … user interface elements 76 that a user may select … to interact with the virtual content. … HMD device 18 displays virtual content in the form of a holographic motorcycle 244 and 4 virtual user interface elements 76. … the user interface elements 76 take the form of a move control, rotate control, [and] scale control [‘adjusting a size’] …”) to correspond with dimensions of the physical environment at the new location (KIM; FIG. 4B; ¶ 0062; “When the user elects to place the product within the real-world setting 400, the mobile device 105 may scale the product dimensions to fit the real-world setting 400 based on the performed analysis … of the various other objects within the real-world setting 400. … the mobile device 105 may consider the physical dimensions of the chair 440, cabinets 410, backsplash 430, and countertop 420 in order to appropriately scale product A 420 for placement within the physical environment 400.”).
Regarding claim 13, SCHWARZ-KIM-LU discloses the computer-implemented method as described in claim 1, wherein the object is associated with a product listing that lists the object for sale on an online platform (KIM; FIG. 3; ¶ 0055; “As part of the user's online … shopping experience, the mobile device 105 may present a number of products to the user. … the mobile device 105 presents, via display 280, three products to the user: product 1 320, product 2 322, and product 3 324. … the products presented to the user [are] retrieved from a stored location within server computer 125, via network 120. … the user … comes across these products by … accessing an online store from the mobile device 105 via the Internet. The user may select one of the products matching [an] interest to obtain … information about the product. … the user may select a product, via input 330, for purposes of augmenting a real-world setting with the selected product. The mobile device 105 may then present the user with the augmented real-world setting including the selected product within the user's real-world setting …”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method as described in claim 1 of SCHWARZ-KIM-LU with the disclosure that the object is associated with a product listing that lists the object for sale on an online platform of KIM. The motivation for this modification could have been to improve the user experience of an e-commerce platform by visually augmenting a user’s physical environment to graphically depict the fit and placement of a consumer good available to purchase. Once assured of the proper fit, placement, and coordination of the item, a customer would feel more confident to complete the purchase and would be less likely to return the item based on poor fit, placement, or style coordination.

    PNG
    media_image7.png
    635
    410
    media_image7.png
    Greyscale

Regarding claim 23, SCHWARZ-KIM-LU disclose the one or more computer-readable storage media as described in claim 20, wherein the view of the physical environment comprises a live stream of the physical environment, and wherein the live stream of the physical environment is captured using a camera of a computing device (KIM; FIG. 4A; ¶ 0058; “Mobile device 105 may capture … images of the real-world setting 400 via an onboard camera … the mobile device 105 may continuously capture a plurality of images of the real-world setting 400 such that the mobile device 105 can display real-time video of the real-world setting 400.”) that displays the geometric shape to approximate the object (SCHWARZ; FIG. 4; ¶ 0048; “… a virtual object may be displayed within a virtual bounding box or other virtual container. … the holographic motorcycle 244 is displayed within virtual bounding box 400. … a user may manipulate the holographic motorcycle 244 by interacting with the virtual bounding box 400.”).
Claim 6 is rejected under 35 USC 103 as being unpatentable over SCHWARZ in view of KIM and LU as applied to claim 1 above, and further in view of Ramkumar et al. (US PGPUB 2012/0299961; 'RAMKUMAR').
Regarding claim 6, SCHWARZ-KIM-LU disclose the computer-implemented method as described in claim 1; however, SCHWARZ-KIM-LU do not explicitly disclose that the geometric shape comprises a two-dimensional geometric shape, which RAMKUMAR discloses (RAMKUMAR; FIG. 3; ¶ 0029; “FIG. 3 illustrates … augmenting an image of an object captured and displayed in real time with associated content as rendered on the electronic device … An object of interest 302 … is captured with … a camera 304 … as illustrated with two arrows originating at the camera and pointing at the object of interest. The electronic device display 308 renders an image 310 of the object 302 taken with the image capture element 304. The image 310 is augmented with an overlay element 312 containing product information 314 rendered in … real time in response to the object identification and submission to the overlay service … the image and the overlay element are rendered within a bounding box 316 …, which … approximates a boundary of a determined object in the displayed image information.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the computer-implemented method as described in claim 1 of SCHWARZ-KIM-LU with the disclosure that the geometric shape comprises a two-dimensional geometric shape of RAMKUMAR. The motivation for this modification could have been to .
Claims 21-22 are rejected under 35 USC 103 as being unpatentable over SCHWARZ in view of KIM and LU as applied to claim 20 above, and further in view of Larsson ("Fast and Tight Fitting Bounding Spheres" 'LARSSON').

    PNG
    media_image8.png
    615
    1472
    media_image8.png
    Greyscale

Regarding claim 21, SCHWARZ-KIM-LU disclose the one or more computer-readable storage media as described in claim 20; however, SCHWARZ-KIM-LU do not explicitly disclose that the geometric shape comprises , which LARSSON discloses (LARSSON; FIG. 3; p. 27, § 1; “In 3D, the minimum sphere enclosing a set of points is uniquely defined by 2, 3, or 4 points. These points are called the set of support since they are extremal points lying on the surface of the sphere. There can be more than 4 points on the surface, but at most 4 points are needed to uniquely define the smallest sphere. Thus, a brute force computation of the minimal sphere can be performed by considering all possible combinations of 2, 3, and 4 points. For each combination, a minimal enclosing sphere is computed. Then the sphere is checked to see if it also encloses all other points. If this is the case, and the computed sphere is also the smallest valid bounding sphere found so far, it is kept as the currently smallest bounding sphere. When all the combinations have been processed, it is guaranteed that the minimal bounding sphere has been found. Of course, such a brute force … method is prohibitively slow. … We propose a fast and simple algorithm called the Extremal Points Optimal Sphere (EPOS) to compute tight fitting bounding spheres … The input variable s, which determines the number of directions (normal ve-ctors) considered by the algorithm internally, can be varied as a mean to balance the trade-off between execution time and sphere quality. Using a small constant value of, e.g. s = 3, yields a highly efficient O (n) algorithm, which computes tight fitting spheres in many cases. In fact, in this case, the algorithm runs approximately as fast as Ritter’s method, while still producing bounding spheres of higher quality. Furthermore, like the Bădoiu-Clarkson algorithm, the proposed method is always capable of computing close to optimal spheres, while being significantly faster.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the one or more computer-readable storage media as described in claim 20 of SCHWARZ-KIM-LU with the disclosure that the geometric shape comprises a sphere of LARSSON. The motivation for this modification could have been to use a bounding shape in three-dimensions that is relatively simple, such as a sphere which is defined by a radius and a center and only necessitates 4 points to uniquely define the smallest bounding sphere.
Regarding claim 22, SCHWARZ-KIM-LU disclose the one or more computer-readable storage media as described in claim 20; however, SCHWARZ-KIM-LU do not explicitly disclose that the geometric shape approximates an entire outer border of the object, which LARSSON discloses (LARSSON; FIG. 3; p. 27, § 1; “In 3D, the minimum sphere enclosing a set of points is uniquely defined by 2, 3, or 4 points.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the one or more computer-readable storage media as described in claim 20 of SCHWARZ-KIM-LU with the disclosure that the geometric shape approximates an entire outer border of the object of LARSSON. The motivation for this modification could have been to use a bounding shape in three-dimensions that is relatively simple, such as a sphere which is defined by a radius and a center and only necessitates 4 points to uniquely define the smallest bounding sphere for a given three-dimensional object. This bounding sphere allows the graphics rendering system to situate the sphere as a placeholder for more complex shapes, and saves significant computational resources upfront.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303)297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619